Title: To Benjamin Franklin from the Comte de Lacepède, 23 May 1782
From: Lacepède, Bernard-Germain-Etienne de La Ville sur Illon, comte de
To: Franklin, Benjamin


Monsieur
A agen en guienne le 23 mai 1782
Je suis parti de paris avec un grand regret, celui de n’avoir pas pu vous rendre mes devoirs chez vous. M le roi, Monsieur, a bien voulu se charger de vous le peindre, et de vous prier de m’honorer toujours de vos bontés. Pardonnez moi, Monsieur, de vous en entretenir aussi, et de chercher à me dédommager de la peine que j’ai eue, en vous en parlant. Le premier volume de ma physique va paroître incessamment; on aura l’honneur de vous en présenter de ma part, un exemplaire. Puisse mon ouvrage, Monsieur, plaire au grand homme qui a rendu de si grands services à toutes les connaissances physiques, et qui en fondant un nouvel empire a créé la science sur laquelle je me suis déja essayé. Je suis avec le dévouement le plus tendre, et toute l’admiration et toute la vénération possibles Monsieur Vôtre très humble et très obéissant serviteur
  LE CTE. DE LA CEPÈDE
 
Notation: Le Comte de la Cépede Agen le 23 May 1782.
